Per Curiam.
This is an action growing out of collisions between two automobiles upon a highway.
The defendants have a verdict which we are asked to set aside upon the grounds that it is against the weight of the evidence and contrary to law. The second of these conveys no legal reason requiring consideration. An examination and consideration of the proofs brings us to the conclusion that the jury was fairly within legal bounds in finding as it did.
The rule to show cause is discharged, with costs.